Name: Commission Regulation (EEC) No 1160/88 of 28 April 1988 amending Regulation (EEC) No 3938/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2 . 5 . 88 Official Journal of the European Communities No L 113/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1160/88 of 28 April 1988 amending Regulation (EEC) No 3938/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regulation (EEC) No 1889/ 87 (2), and in particular Article 9 (2) thereof, Having regard to Council Regulation (EEC) No 1678 /85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by , Regu ­ lation (EEC) No 887/88 (4), Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 3938/87 (5), as last amended by Regulation (EEC) No 992/88 (6); Whereas Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 3770/87 (8), lays down the rules for calculating monetary compen ­ satory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 in the period 20 April to 26 April 1988 for the pound sterling, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compen ­ satory amounts applicable for the United Kingdom in all sectors, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3938/87 is hereby amended as follows : 1 . The column 'United Kingdom' in Parts 1 , 2, 3 , 4 , 5 , 7, 8 , 9 and 10 of Annex I is hereby replaced by that given in Annex I to this Regulation . 2 . Annexes II and III are replaced by Annexes II and III to this Regulation . Article 2 This Regulation shall enter into force on 2 May 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 April 1988 . For the Commission Frans ANDRIESSEN Vice-President o OJ No L 164, 24 . 6 . 1985 , p . 6 . O OJ No L 182 , 3 . 7 . 1987, p . 1 . C) OJ No L 164, 24. 6 . 1985, p . 11 . (4) OJ No L 88 , 1 . 4 . 1988 , p . 6 . O OJ No L 372 , 31 . 12 . 1987, p . 1 . (6) OJ No L 99, 16 . 4 . 1988 , p . 5 . O OJ No L 310, 21 . 11 . 1985 , p . 4 . (') OJ No L 355 , 17 . 12 . 1987, p . 16 . No L 113/2 Official Journal of the European Communities 2 . 5 . 88 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Denmark France Portugal CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg : Italy Greece Ireland Spain DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 1 000 kg - 12,089 12,0.8.9 19,644 19,644 12,089 12,089 11,484 11,484 11,484 11,048 11,048 12,089 12,089 11,484 11,484 14,656 13,810 16,924 5,440 11,714 11,269 11,714 11,714 25,967 15,829 15,467 17,529 16,473 17,529 12,331 11,714 16,078 11,714 11,714 12,331 11,714 11,714 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1 1 7285 7286 2 3 3 7287 7288 7289 1 1 7285 7286 2 . 5 . 88 Official Journal of the European Communities No L 113/3 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 110421 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1 1 1 1 4 4 4 4 4 4 4 4 1 1 5 5 7285 7286 7285 7286 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 7294 7295 0 (') I - 1 000 kg - 11,269 12,331 11,714 11,714 11,714 16,078 11,269 19,886 12,331 11,714 13,298 11,714 11,714 11,714 16,078 18,375 11,714 11,269 15,467 11,269 11,269 12,331 12,331 12,331 11,714 11,714 12,331 11,714 11,714 11,714 12,331 11,714 12,331 11,714 11,714 11,714 9,067 3,627 21,518 16,078 20,442 15,274 17,801 18,707 18,707 No L 113/4 Official Journal of the European Communities 2 . 5 . 88 Positive Negative Germany Nether ­ lands United Kingdom Denmark Italy France Greece Ireland Spam Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta EscDM F1 O o o O O o O O 5 5 6 6 5 5 5 5 7 7 1 1 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13  1 000 kg - 17,154 17,154 17,154 17,154 17,154 17,154 17,154 17,154 25,459 22,380 17,154 17,154 17,154 23,402 16,359 17,154 4,993 10,342 4,993 10,342 4,993 10,699 4,993 10,699 22,721 1,451 10,792 21,583 3,410 6,820 2 2 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 7624 7625 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 (3) O OO OO OO OO oo OO oo oo oo oo oo oo oo oo oo oo oo 20,904 41,807 1,451 12,243 23,034 1,451 4,861 8,271 1,451 22,355 2 . 5 . 88 Official Journal of the European Communities No L 113/5 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I - 1 000 kg - I 2309 10 13 3 7631 OO l 43,258 2309 10 31 2 7624 O \  2 7625 O 4,594 2309 10 33 3 7541 OO  ; 3 7542 00 10,792 3 7543 oo 21,583 3 7544 oo  \ 3 7545 (9 (') 3,410 3 7546 oo 6,820 3 7547 oo  3 7548 oo 20,904 3 7549 oo 41,807 3 7550 oo 4,594 3 7551 oo 15,386 3 7552 (2) (') 26,177 3 7626 (23) 4,594 i 3 7627 8,004 3 7628 (2X'T I 11,414 3 7629 (2)( ) 4,594 3 7630 oo \ 25,498 l 3 7631 oo 46,401 2309 10 51 2 7624 0  2 7625 o 9,067 2309 10 53 3 7541 oo  3 7542 oo 10,792 3 7543 oo 21,583 3 S 7544 oo  - l 3 7545 oo \ 3,410 3 7546 oo 6,820 3 7547 oo  3 7548 oo \ 20,904 3 7549 oo \ 41,807 3 7550 oo 9,067 3 7551 oo 19,859 I 3 7552 oo \ 30,650 \ I 3 7626 oo 9,067 3 7627 oo 12,477 3 7628 oo 15,887 3 7629 oo 9,067 3 7630 oo 29,971 Il 3 7631 oo 50,874 2309 90 31 2 7624 o \  2 7625 o 1,451 2309 90 33 3 7541 oo  3 7542 oo 10,792 2 . 5 . 88No L 113/6 Official Journal of the European Communities CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \ \  1 000 kg - 2309 90 33 3 7543 oo 21,583 3 7544 OO  3 7545 00 3,410 \ 3 7546 00 6,820 ' 3 7547 oo  \ 3 7548 oo 20,904 3 7549 oo 41,807 3 7550 00 1,451 l 3 7551 00 12,243 3 7552 oo 23,034 l 3 7626 oo I 1,451 3 7627 oo I 4,861 3 7628 ('X' 8,271 3 7629 oo 1,451 3 7630 oo 22,355 3 7631 oo I 43,258 2309 90 41 2 7624 o  2 7625 o 4,594 2309 90 43 3 7541 oo \  3 7542 00 \ 10,792 ' 3 7543 oo I 21,583 3 7544 oo \  3 7545 oo 3,410 \ 3 7546 oo 6,820 \ 3 7547 oo  \ 3 7548 oo 20,904 I 3 7549 oo 41,807 3 7550 4,594 l 3 7551 oo 15,386 \ 3 7552 oo 26,177 \ 3 7626 oo 4,594 3 7627 oo I 8,004 \ 3 7628 oo 11,414 - l 3 7629 oo 4,594 1 3 7630 oo \ 25,498 \ 3 7631 oo 46,401 2309 90 51 2 7624 o l  I 2 7625 0 I 9,067 2309 90 53 3 7541 oo \  1 3 7542 oo 10,792 l 3 7543 oo 21,583 1 3 7544 oo \  \ 3 7545 oo \ 3,410 \ 3 7546 oo l 6,820 3 7547 oo \  2 . 5 . 88 Official Journal of the European Communities No L 113/7 Positive Negative Germany Denmark Italy France Greece Ireland Spain PortugalCN-code Tabe Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2309 90 53 3 3 3 3 3 3 3 3 3 3 3 - 1 000 kg  20,904 41,807 9,067 19,859 30,650 9,067 12,477 15,887 9,067 29,971 50,874 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 7631 OO OO oo oo oo oo oo oo oo oo oo ( ) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch expressed as dry matter, per 1 000 kg of the product. 6 ' ( ) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (3) When completing : customs export formalities carried out in a Member State the currency of which has appreciated, customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading. No L 113/ 8 Official Journal of the European Communities 2. 5 . 88 PART 2 SECTOR PIGMEAT Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Ese \ I I I  100 kg - 0103 91 10 I I 1,862 0103 92 11 I I 1,583 0103 92 19 I I 1,862 0203 11 10 \ I 2,421 0203 12 11 I 3,510 0203 12 19 \ I II 2,711 0203 19 11 I \ 2,711 0203 19 13 \ I 3,922 0203 19 15 \ I \ 2,106 0203 19 55 3 7039 \ 3,922 3 7054 \ 2,711 0203 19 59 \ 2,711 0203 21 10 \ Il 2,421 0203 22 11 Il 3,510 0203 22 19 \ II 2,711 0203 29 11 Il\\IlIl 2,711 0203 29 13 IIIlIl 3,922 0203 29 15 II|| Il 2,106 0203 29 55 3 7039 Il 3,922 3 7054 Il 2,711 0203 29 59 IIII 2,711 * 0209 00 11 IIII Il 0,968 0209 00 19 II|\ Il 1,065 0209 00 30 l IIIlIl 0,581 0210 11 11 \ I IlIl 3,510 0210 11 19 \ I Il 2,711 0210 11 31 \ IlIl 6,827 0210 11 39 \ IlIl 5,375 0210 12 11 IlI IlIl 2,106 0210 12 19 IIIIII 3,510 0210 19 10 I IIIl 3,099 0210 19 20 I IIIlIl 3,389 0210 19 30 IIIIIl 2,711 0210 19 40 IIIIIlIl 3,922 0210 19 51 3 7039 IlIl 3,922 3 7054 \ 2,711 0210 19 59 IIIIIIIl 2,711 0210 19 60 IlII Il 5,375 0210 19 70 \ Il 6,755 2 . 5 . 88 Official Journal of the European Communities No L 113/9 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I  100 kg - 0210 19 81 3 7039 I 6,827 3 7054 liIl 3,510 0210 19 89 I I II 3,510 1601 00 10 I I o 3,389 1601 00 91 1 7319 OO 5,689 1 7322 oo 4,551 1601 00 99 1 7319 oo 3,874 1 7322 oo Il 3,099 1602 10 00 IIIIII 2,711 1602 20 90 IIIlIl 3,147 1602 41 10 3 7327 IIIl 3,510 3 7328 Il 5,931 3 7329 Il 3,631 1602 42 10 3 7327 2,711 3 7328 II\ 4,963 \ 3 7329 I-I 3,389 1602 49 11 3 7327 \ Il 3,510 3 7328 I 5,931 3 7329 \ \ 3,389 1602 49 13 3 7327 \ 2,711 3 7328 \ 4,963 3 7329 \ \ 3,389 1602 49 15 3 7327 \ 2,711 I 3 7328 \ 4,963 3 7329 \ 3,389 ' 1602 49 19 3 7327 \ 2,711 3 7328 3,268 3 7329 2,615 1602 49 30 1 7319 2,711 1 7322 2,179 1602 49 50 1,622 1602 90 10 3,147 1602 90 51 \ 3,268 1902 20 30 \ I 1,622 O If composite food preparations (including prepared dishes) containing sausages are classified under heading No 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these prep ­ arations. O The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. No L 113/ 10 Official Journal of the European Communities 2 . 5 . 88 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lt FF Dr £ Ir Pta Esc  1 00 kg live weight - O o o 2,573 2,573 2,573 2,573 2,573 1  1 00 kg net weight - O 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 11 0201 20 19 0201 20 31 0201 20 39 , 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1 1 1 1 1 7014 7018 7019 7014 7018 7019 O 4,889 4,889 4,889 4,889 3,911 3,911 5,866 5,866 3,911 6,690 4,348 4,348 0,696 0,696 3,479 1,087 1,087 5,435 3,479 5,435 5,435 1,087 5,435 6,690 5,435 3,911 5,583 5,583 5,583 5,583 3,345 2,238 2,238 O (2) O OO O 2 2 7034 7038 4 4 4 4 7330 7331 7332 73321602 90 61 2 . 5 . 88 Official Journal of the European Communities No L 113/ 11 0) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall hot be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be grantea by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (5) Entry under this subheading is subject to the production of a certificate issued on conditions laid down by the competent auth ­ orities of the European Communities . No L 113/ 12 Official Journal of the European Communities 2 . 5 . 88 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts I I I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal IlI \ DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ id Pta Esc 0105 11 00 \ - 100 pieces0,277 - 0105 19 10 IIII 0,809 0105 19 90 Il 0,277 0105 91 00 \  100 kg ­1,205 0105 99 10 I IIII 1,960 0105 99 20 II 1,858 0105 99 30 IIIlII 1,324 0105 99 50 Il 1,936 1 0207 10 11 \ II 1,513 0207 10 15 II 1,721 0207 10 19 Il l 1,875 0207 10 31 \ l 1,892 0207 10 39 ||IIII 2,074 0207 10 51 IIII 2,306 0207 10 55 IlIIII 2,799 0207 10 59 || \ 3,111 0207 10 71 IlII 2,654 0207 10 79 IlII 2,902 0207 10 90 Il 2,766 0207 21 10 IIIlI 1,721 0207 21 90 \ I I 1,875 0207 22 10 I I \ I 1,892 0207 22 90 I \ \ 2,074 0207 23 11 \ \ 2,799 0207 23 19 I I \ I 3,111 0207 23 51 I I \ 2,654 0207 23 59 \ I \ 2,902 0207 23 90 I \ \ 2,766 0207 39 11 I 5,101 0207 39 13 I \ II 2,062 0207 39 15 \ 1 I 1,570 0207 39 17 \ II 1,087 0207 39 21 l II 2,839  0207 39 23 \ Il 2,667 0207 39 25 I II 4,832 0207 39 27 \ IlI 1,087 0207 39 31 \ II\ 3,973 0207 39 33 \ \ 2,281 2 . 5 . 88 Official Journal of the European Communities No L 113/ 13 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc l  100 kg - 0207 39 35 \ 1,570 0207 39 37 \ 1,087 0207 39 41 3,027 0207 39 43 1,419 0207 39 45 2,554 0207 39 47 \ 4,832 0207 39 51 I 1,087 0207 39 53 l \ 6,094 0207 39 55 I 5,101 0207 39 57 I 3,422 0207 39 61 l \ 3,192 0207 39 63 I 3,043 0207 39 65 l l || 1,570 0207 39 67 I \ 1,087 0207 39 71 l I l 4,353 0207 39 73 IIIlll 2,839 0207 39 75 ||IIIl 4,208 0207 39 77 IIIlII 2,667 0207 39 81 || Il 3,991 0207 39 83 l 4,832 0207 39 85 l I 1,087 0207 41 10 I l \ 5,101 0207 41 11 l \ I 2,062 0207 41 21 \ 1,570 0207 41 31 l l 1,087 0207 41 41 2,839 0207 41 51 2,667 0207 41 71 4,832 0207 41 90 1,087 0207 42 10 3,973 0207 42 11 2,281 0207.42 21 1,570 0207 42 31 1,087 0207 42 41 3,027 0207 42 51 1,419 0207 42 59 \ 2,554 0207 42 71 4,832 0207 42 90 I 1,087 0207 43 11 6,094 0207 43 15 5,101 0207 43 21 3,422 0207 43 23 \ 3,192 0207 43 25 3,043 0207 43 31 \ 1,570 0207 43 41 1,087 No L 113/ 14 Official Journal of the European Communities 2 . 5 . 88 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  4,353 2,839 4,208 2,667 3,991 4,832 1,087 2,416  100 pieces  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 0,578 0,198  100 kg  1,746 8,169 3,561 3,805 7,890 2,025 3,784 5,315 5,094 5,315 7,087 0,960 7,087 0,960 7323 7324 7323 7324 7323 7324 2 2 2 2 2 2 2 . 5 . 88 Official Journal of the European Communities No L 113/ 15 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc  100 kg - I I 0401 1 7058 a + c 0402 10 11 \ \ l 10,454 0402 10 19 2 7059 \ 5,394 2 7074  2 7078 1,704 2 7079 10,454 0402 10 91 3 7089 \ d+f 0402 10 99 3 7089 \ d + f 0402 21 1 7058 \ \ a + c 0402 29 1 7058 l a + c + f 0402 91 1 7058 II a+c 0402 99 1 7058 li\ a + c + f 0403 10 11 1 7058 a + c 0403 10 13 1 7058 II a + c 0403 10 19 1 7058 \ a + c 0403 10 31 1 7058 Il \ a + c + f 0403 10 33 1 7058 \ a + c + f 0403 10 39 1 7058 \ a + c + f 0403 90 11 4 7093 I 5,394 4 7094 \ \  - l 4 7097 \ 10,454 0403 90 13 5 7098 5,394 \ 5 7099  5 7114 \ a + c 0403 90 19 1 7058 \ a + c 0403 90 31 3 7089 d + f 0403 90 33 1 7058 a + c + f 0403 90 39 1 7058 l a + c + f 0403 90 51 1 7058 a + c 0403 90 53 1 7058 I a + c 0403 90 59 1 7058 a + c 0403 90 61 1 7058 a + c + f - 0403 90 63 1 7058 \ a + c+f 0403 90 69 1 7058 \ a + c+f 0404 90 11 1 7058 a + c 0404 90 13 1 7058 a+ c 0404 90 19 1 7058 a + c 0404 90 31 1 7058 a + c 0404 90 33 1 7058 a + c No L 113/ 16 Official Journal of the European Communities 2 . 5 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \ \ I I  100 kg  0404 90 39 1 7058 l a + c 0404 90 51 1 7058 \ \ a + c + f 0404 90 53 1 7058 I Il a+ c + f 0404 90 59 1 7058 \ Il a + c + f 0404 90 91 1 7058 \ Il a + c + f 0404 90 93 1 7058 \ Il a + c + f 0404 90 99 1 7058 \ Il a + c + f 0405 6 7118 \ Il 2,937 6 7119 \ Il 3,010 6 7134 \ Il 6,736 6 7138 \ Il 6,904 \ 6 7139 l Il 10,260 6 7154 \ Il 10,516 6 7158 \ 30,711 6 7159 l 31,478 6 7174 l 0,532 6 7178 l Il 0,546 6 7189 Il 18,354 6 7193 Il 18,813 6 7194 Il  6 7197 Il b x coef \ 6 7198 Il  6 7199 Il b X coef 6 7214 Il  1 6 7218 b x coef 6 7219 Il b x coef 6 7222 li  6 7223 Il b x coef 6 7225 IIIl b 0406 10 10 7 7226 \  7 7227 12,999 7 7228 IlIl 15,223 7 7229 Il 8,937 7 7230 11,919 7 7231 IIIl 4,062 7 7232 IlIl 6,049 0406 10 90 7 7226  7 7228 II 15,223 7 7230 II 11,919 7 . 7232 I-I 6,049 0406 20 10 IIIIII  0406 20 90 8 7233 II 15,223 I 8 7234 II 20,559 0406 30 10 9 7235 IlIl  9 7236 Il 5,480 2 . 5 . 88 Official Journal of the European Communities No L 113/ 17 CN-code Table Additionalcode Notes Positive s Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc  100 kg - i l 0406 30 10 9 7237 8,045 9 7238 11,717 9 7239 13,895 0406 30 31 9 7235  9 7236 \ 5,480 9 7237 8,045 9 7238 I 11,717 0406 30 39 9 7235 \  9 7236 5,480 9 7237 8,045 9 7238 L l 11,717 9 7239 13,895 0406 30 90 \ l I 13,895 0406 40 00 10 7240 \ 10 7241 \ 14,458 0406 90 11 11 7242 11,919 - 11 7243 \  11 7244 l \ 12,999 11 7245 Il 15,223 11 7246 \\ 8,937 11 7247 II 11,919 0406 90 13 12 7248 I  l 12 7249 \ 11,919 l 12 7250 I \ 17,826 0406 90 15 12 7248 l 12 7249 \ 11,919 \ 12 7250 I 17,826 0406 90 17 12 7248 I l  12 7249 11,919 l 12 7250 17,826 0406 90 19 0406 90 21 13 7251 13 7252 16,374 0406 90 23 14 7254 l  14 7255 12,999 1 14 7256 15,223 l 14 7257 8,937 14 7258 11,919 0406 90 25 14 7254 \  14 7255 \ 12,999 14 7256 15,223 14 7257 8,937 \ 14 7258 \ 11,919 0406 90 27 14 7254  14 7255 \ 12,999 No L 113/ 18 Official Journal of the European Communities 2 . 5 . 88 Positive Negative France Greece Ireland Portugal CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy Spain DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg - 15,223 8,937 11,919 12,999 15,223 8,937 11,919 12,999 15,223 8,937 11,919 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 15 15 15 15 15 15 15 14 14 14 14 14 14 14 14 14 14 14 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 0406 90 27 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 12,999 15,223 8,937 11,919 12,999 15,223 8,937 11,919 12,999 15,223 8,937 11,919 12,999 15,223 8,937 11,919 12,999 15,223 8,937 11,919 20,559 2 . 5 . 88 Official Journal of the European Communities No L 113/19 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs  Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc Il  100 kg - I I 0406 90 71 7 7226  7 7227 12,999 7 7228 I Il 15,223 7 7229 8,937 7 7230 11,919 0406 90 73 15 7259  15 7274 12,999 15 7277 15,223 15 7278 l 8,937 15 7279 \ 11,919 0406 90 75 15 7259 I  15 7274 l 12,999 15 7277 li 15,223 15 7278 Il 8,937 15 7279 II 11,919 0406 90 77 15 7259 Il  l 15 7274 12,999 15 7277 II 15,223 15 7278 8,937 15 7279 11,919 0406 90 79 15 7259 Il  \ 15 7274 l \ 12,999 15 7277 l \ 15,223 15 7278 l \ 8,937 15 7279 \ 11,919 0406 90 81 15 7259 l  15 7274 \ 12,999 15 7277 15,223 15 7278 8,937 15 7279 11,919 0406 90 83 I 0406 90 85 15 7259 15 7274 \ 12,999 l 15 7277 15,223 15 7278 8,937 15 7279 11,919 0406 90 89 14 7253  14 7254  14 7255 12,999 14 7256 l 15,223 14 7257 8,937 l 14 7258 11,919 0406 90 91 7 7226  \ 7 7231 4,062 7 7232 6,049 No L 113/20 Official Journal of the European Communities 2 . 5 . 88 Positive Negative Germany Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Notes DM F1 £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Pta Esc 100 kg 0406 90 93 4,062 6,049 0406 90 97 15,223 11,919 6,049 0406 90 99 2309 10 15 7226 7231 7232 7226 7228 7230 7232 7226 7228 7230 7232 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7 7 7 7 7 7 7 7 7 7 7 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 15,223 11,919 6,049 1,079 2,158 3,238 4,047 4,533 4,856 0,341 0,682 1,023 1,279 1,432 1,535 2,090 4,181 6,271 7,839 8,780 9,407 1,079 2,158 3,238 4,047 4,533 4,856 0,341 0,682 1,023 1,279 1,432 1,535 2,090 4,181 6,271 7,839 2309 10 19 2 . 5 . 88 Official Journal of the European Communities No L 113 /21 I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc  100 kg  2309 10 19 4 7583 8,780 4 7584 9,407 2309 10 39 4 7553 1,079 4 7554 2,158 4 7555 3,238 \ 4 7556 II 4,047 4 7557 II 4,533 4 7558 II 4,856 4 7559 II 0,341 4 7569 0,682 \ 4 7573 II 1,023 4 7574 1,279 4 7577 II 1,432 4 7578 II 1,535 4 7579 II 2,090 * 4 7580 II 4,181 l 4 7581 6,271 I 4 7582 7,839 4 7583 Ill 8,780 4 7584 9,407 2309 10 59 4 7553 1,079 \ 4 7554 Il 2,158 \ 4 7555 3,238 4 7556 Il 4,047 \ 4 7557 4,533 4 7558 4,856 4 7559 Il 0,341 4 7569 0,682 4 7573 1,023 4 7574 1,279 4 7577 1,432 l 4 7578 Il 1,535 4 7579 2,090 I 4 7580 4,181 4 7581 6,271 4 7582 7,839 4 7583 8,780 4 7584 Il 9,407 2309 10 70 4 7553 1,079 4 7554 2,158 4 7555 3,238 4 7556 4,047 Il 4 7557 Il 4,533 \ 4 7558 4,856 4 7559 0,341 No L 113 /22 Official Journal of the European Communities 2 . 5 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain _ Pta Portugal Esc \ \ \  100 kg - 2309 10 70 4 7569 \ Il 0,682 4 7573 l 1,023 4 7574 l 1,279 4 7577 \ 1,432 4 7578 \ 1,535 4 7579 \ 2,090 l 4 7580 \ 4,181 4 7581 \ \ 6,271 4 7582 l 7,839 l 4 7583 \ \ 8,780 4 7584 \ 9,407 2309 90 35 4 7553 \ \ 1,079 4 7554 l 2,158 4 7555 \ Il 3,238 4 7556 IIIl 4,047 4 7557 IIIl 4,533 4 7558 Il 4,856 \ 4 7559 Il 0,341 4 7569 Il 0,682 4 7573 Il 1,023 4 7574 Il 1,279 4 7577 1,432 4 7578 1,535 4 7579 Il 2,090 4 7580 4,181 4 7581 6,271 4 7582 Il 7,839 I 4 7583 8,780 4 7584 Il 9,407 2309 90 39 4 7553 IIIl 1,079 4 7554 Il 2,158 4 7555 |1Il 3,238 4 7556 Il 4,047 \ 4 7557 Il 4,533 4 7558 Il ( 4,856 4 7559 Il 0,341 4 7569 Il 0,682 4 7573 1,023 4 7574 II 1,279 4 7577 Il 1,432 4 7578 II 1,535 4 7579 II 2,090 4 7580 I. !Il 4,181 4 7581 \\Il 6,271 4 7582 Il 7,839 2.-5 . 88 Official Journal of the European Communities No L 113/23 Positive Negative CN-code Table additionalcode Notes Germany Nether ­ lands United Kingdom Denmark Italy France Greece Ireland Spain PortugalBelgium/Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr FF Dr £ Irl Pta EscLit 100 kg 2309 90 39 2309 90 49 2309 90 59 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 4 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 8,780 9,407 1,079 2,158 3,238 4,047 4,533 4,856 0,341 0,682 1,023 1,279 1,432 1,535 - 2,090 4,181 6,271 7,839 8,780 9,407 1,079 2,158 3,238 4,047 4,533 4,856 0,341 0,682 1,023 1,279 1,432 1,535 2,090 4,181 6,271 7,839 8,780 9,407 1,079 2,158 3,238 4,047 4,533 4,856 0,341 2309 90 70 No L 113/24 Official Journal of the European Communities 2 . 5 . 88 Positive Negative Denmark Italy France Greece Ireland Portugal CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Spain DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2309 90 70 4 4 4 4 4 4 4 4 4 4 4 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 100 kg ­ 0,682 1,023 1,279 1,432 1,535 2,090 4,181 6,271 7,839 8,780 9,407 ¢ °/o milk fat/ 100 kg product - a b 0,205 0,225 ¢ % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - C 0,089  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  d 0,105  % sucrose/ 100 kg product  f 0,042 Annex For certain milk products , falling within CN codes 0401 , 0402 , 0403 and 0404 , the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the added whey. 2 . 5 . 88 Official Journal of the European Communities No L 113/25 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 100 kg o 0) o C) o 3,540 3,540 3,540 3,540 3,540 3,540 3,540 3,540 4,237 4,237 4,237 100 kg of dry matter 4,237 4,237 4,237 % sucrose content and 100 kg net 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 3 3 3 3 3 3 3 3 4 5 5 5 5 5 8 8 8 5 9 9 9 10 8 8 8 5 6 6 6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 O O C) 0,0424 0,0424 0,0424 100 kg of dry matter 4,237 % sucrose content and 100 kg net 3 3 3 3 3 3 3 0,0424 0,0424 0,0424 0,0424 0,0424 0,0424 0,0424 100 kg of dry matter 4,237  % sucrose content and 100 kg net - o o o 0,0424 0,0424 0,0424 No L 113/26 Official Journal of the European Communities 2 . 5 . 88 amount indicated multiplied by the sucrose content expressed as a percentage. (5) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . 0) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4.-1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regu ­ lation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). O For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the 2 . 5 . 88 Official Journal of the European Communities No L 113/27 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ E Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc  100 kg - 0403 10 51 \ l 9,408 0403 10 53 L 10,724 0403 10 59 \ 15,465 0403 10 91 I  0403 10 93 l  0403 10 99 \ || 2,445 0403 90 71 l I l \ 9,408 0403 90 73 I II 10,724 0403 90 79 \ 15,465 0403 90 91 IIIl\  0403 90 93 IIII  0403 90 99 I Il 2,445 1517 10 10 II 2,539 1517 90 10 Il Il 2,539 1704 10 11 l 2,518 1704 10 19 IlIIII 2,518 1704 10 91 I Il 2,832 1704 10 99 Il\ l 2,832 1704 90 51 1 * \ 1704 90 55 2 # l 1704 90 61 2 * \ 1704 90 65 2 * \ 1704 90 71 2 * 1704 90 75 1 'l 1704 90 81 2 * 1704 90 99 1 * \ 1806 20 10 1 1806 20 30 1 # 1806 20 50 1 I 1806 20 70 1 * 1806 20 90 2 I 1806 31 00 1 l 1806 32 10 3 'I 1806 32 90 3 * 1806 90 11 3 # 1806 90 19 1 * 1806 90 31 1 * 1806 90 39 3 * 1806 90 50 1 No L 113/28 Official Journal of the European Communities 2 . 5 . 88 Positive Negative CN-code Germany Nether ­ lands United Kingdom Denmark Italy France Greece Ireland Spain PortugalTable Additionalcode Notes Belgium/ Luxem ­ bourg PtaDM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg ­ 3 3 2 3 2 2,524 2,524 2,131 2,524 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 1 1 1 1 1 1 1 1 1 1 3 3 3 3 4 4 3 2 6585 7585 6586 7586 2,690 3,229 3,696 4,516 3,432 2,504 4,881 3,432 2,504 4,881 7001 7002 7003 7004 7005 2,478 3,546 2 . 5 . 88 Official Journal of the European Communities No L 113/29 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc  100 kg ­  7006 l   I 7007 2,194  7008 2,957  I 7009 \ 4,025  - 7010 l \ l   7011 \ \   7012 I 2,738  7013 l 3,501 "  7015 I   7016 l 2,525  l 7017 I 3,326  l 7020   \ 7021 ||\ \ 2,232  7022 3,033 -  || 7023 3,795  || 7024 || 4,863  Il 7025   II 7026 Il \ 2,711  || 7027 \ 3,512  l.\ 7028 Il 4,274  II 7029 \ I 5,342  l 7030 2,340  \ 7031 l 3,255  7032 l 4,056  l 7033 \ 4,818  7035 2,927  7036 \ 3,842  7037 \ 4,643  7040 3,951  7041 4,866  7042 5,667  7043 \ 6,430  7044 7,498  7045 4,430  7046 5,345  7047 \ 6,146  7048 6,909  7049 7,976  7050 4,974 7051 5,889  7052 6,690  7053 7,453  7055 5,561  7056 6,477  7057 \ 7,277 No L 113/30 Official Journal of the European Communities 2 . 5 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc ||  100 kg - I  II 7060 I 7,056  I 7061 l 7,971  7062 8,772  7063 9,535 ,  II 7064 l 10,602 - II 7065 II\ 7,535  II 7066 8,450  Il 7067 \ 9,251  II 7068 Il 10,013  II 7069 II 11,081  7070 II 8,079  7071 8,994 l  Il 7072 Il 9,795  Il 7073 10,557  Il 7075 Il 8,666 \  \ 7076 9,581 \  II 7077 l L 10,382  I 7080 Il 13,736  Il 7081 l 14,651  II 7082 15,452 l  \ 7083 16,215  7084 17,283  \ 7085 \ 14,215 l  I 7086 I 15,130  7087 15,931 \  7088 l 16,694 \  7090 I 14,759 \  I 7091 I 15,674  7092 \ I 16,475  7095 l 15,346  1 7096 \ 16,262  7100 (")   7101 (U)  \  I 7102 O 2,224  7103 n 2,986  \ 7104 n 4,054  7105 ( «)   7106 (")   . 7107 (1 .) 2,702 l  I 7108 (U) 3,465 \  \ 7109 (") 4,533 l  7110 n   7111 n 2,446  7112 n 3,246 \  \ 7113 ("&gt; 4,009 2 . 5 . 88 Official Journal of the European Communities No L 113/31 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc  100 kg - I  7115 ( «) Il 2,118  7116 n 3,033  1 7117 (") Il 3,834  7120 (") Ill   \ 7121 ( ») 2,740 '  7122 (") 3,541  7123 c) 4,303  7124 n 5,371  \ 7125 n Il 2,304  7126 (") 3,219  7127 n Il 4,020  l 7128 H Il 4,782 .  7129 n 5,850  l 7130 n Il 2,848  7131 H 3,763  II 7132 n 4,564  7133 (") 5,326  7135 C") Il 3,435  7136 ("&gt; 4,350  Il 7137 n 5,151  l 7140 Il 4,459  \ 7141 n 5,374  7142 n 6,175  7143 n \ 6,938  7144 o \ 8,006  7145 18 l 4,938  \ 7146 n 5,853  7147 n \ 6,654  \ 7148 n 7,417  7149 n 8,484  7150 n 5,482  \ 7151 n \ 6,397  7152 n 7,198  7153 (M) 7,961  7155 n \ 6,069  7156 n l 6,985  7157 n 7,785  7160 n 7,564  7161 n 8,479  7162 n 9,280  7163 n 10,043  7164 n 11,110  7165 n \ 8,043  7166 (") 8,958  \ 7167 (") 9,759 No L 113/32 Official Journal of the European Communities 2 . 5 . 88 \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ I I  100 kg -  7168 (") 10,521  II 7169 ( ») 11,589  || 7170 (") 8,587  || 7171 n 9,502  7172 n 10,303  \ 7173 n 11,065  || 7175 n 9,174  || 7176 n Il 10,089  || 7177 n 10,890  II 7180 n Il 14,244  II 7181 n Il 15,159  II 7182 n Il 15,960  II 7183 n Il 16,723  II 7185 o Il 14,723  II 7186 n Il 15,638  II 7187 n Il 16,439  Il 7188 n Il 17,202  II 7190 ( ») 15,267  II 7191 (w) 16,182  Il 7192 ( ») 16,983  || 7195 c) 15,854  7196 (X.) Il 16,770  7200 (") Il 2,144  II 7201 n Il 3,060  II 7202 n Il 3,860  7203 4,623  Il 7204 n 5,691  7205 c) Il 2,623  II 7206 (") 3,538  II 7207 c) Il 4,339  II 7208 n Il 5,102  II 7209 n Il 6,170  II 7210 n 3,167  II 7211 n 4,082  7212 n 4,883  7213 n 5,646  7215 o 3,755  II 7216 o Il 4,670  II 7217 o 5,471  II 7220 (,.) 4,342  II 7221 (") 5,257  II 7260 n Il 8,919  II 7261 o Il 9,834  II 7262 ( ».) 10,635  7263 ( ») Il 11,397 2 . 5 . 88 Official Journal of the European Communities No L 113/33 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Denmark Italy France Greece Ireland Spain PortugalBelgium/Luxem ­ bourg DM F1 £ Dkr FFBfrs/Lfrs, Lit Dr £ Irl Pta Esc ¢  100 kg - 12,465 9,397 10,313 11,113 11,876 12,944 9,941 10,857 11,657 12,420 10,529 11,444 11,116 3,431 4,347 5,147 5,910 6,978 3,910 4,825 5,626 6,389 7,457 4,454 5,369 6,170 6,933 5,042 5,957 6,758 5,629 6,544 9,077 9,992 10,793 11,555 12,623 9,555 10,471 11,271 12,034 13,102 10,099 11,015 11,815 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7280 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 (,.) (") ( ») O (") ( ») n o o n o n n n n n n No L 113/34 Official Journal of the European Communities 2 . 5 . 88 l Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \  100 kg -  7373 C) 12,578  7375 n 10,687  7376 n 11,602  \ 7380 n 11,274  I 7400 n 4,611 .  I 7401 5,526  I 7402 6,327  I 7403 7,090  I 7404 18 8,157  7405 n 5,090  I 7406 o I 6,005  I 7407 6,806  I 7408 n 7,568  \ 7409 n 8,636  \ 7410 n 5,634  \ 7411 18 I 6,549  I 7412 n 7,350  I 7413 o 8,112  \ 7415 n 6,221  \ 7416 n 7,136  II 7417 n 7,937  7420 n 6,809  II 7421 c) 7,724  7460 ( ») 9,221  II 7461 n 10,136  II 7462 (") 10,937 -I II 7463 n 11,700  II 7464 (U) 12,768  II 7465 (") 9,700  II 7466 (* ¢) 10,615  II 7467 n 11,416  II 7468 /u\ 12,179  li 7470 ( ») 10,244   II 7471 C) 11,159  II 7472 (") 11,960  II 7475 (") 10,831  \ 7476 r) 11,747  I 7500 n 6,756  I 7501 n \ 7,671  \ 7502 n 8,472  \ 7503 n 9,235  7504 o 10,302  7505 n 7,235  7506 (") 8,150  \ 7507 o 8,951 2 . 5 , 88 Official Journal of the European Communities No L 113/35 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc l  100 kg - i I  7508 (") l 9,713  \ 7509 n 10,781  \ 7510 \ 7,779  7511 n 8,694  7512 n 9,495  7513 18 10,257  7515 n 8,366 ¢  \ 7516 c) 9,281  7517 n l 10,082  7520 n l 8,954  7521 n \ 9,869  7560 n 9,484  l 7561 n 10,400  \ 7562 n 11,200  \ 7563 l 11,963  li 7564 I 13,031  li 7565 l 9,963  7566 n \ 10,878  Il 7567 n 11,679  7568 n 12,442  \ 7570 o 10,507  7571 o 11,422  7572 n 12,223  7575 o \ 11,095  7576 o 12,010  7600 o l 9,364  \ 7601 n 10,279  7602 n 11,080  7603 o 11,842  7604 n 12,910  7605 n 9,842  7606 n 10,758  7607 n 11,558  7608 n \ 12,321  7609 n 13,389  7610 n 10,386  7611 n \ 11,302  7612 o 12,102  7613 n 12,865  7615 n 10,974  7616 n 11,889  7617 n \ 12,690  7620 n 11,561  7621 o 12,477  7700 n 10,486 2 . 5 . 88No L 113/36 Official Journal of the European Communities \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \ \  100 kg -  7701 (") 11,402  7702 (") 12,202  7703 (") 12,965  7704 n 14,033  7705 n 10,965  7706 c) 11,880 \  I 7707 (u) 12,681 \  I 7708 n 13,444  1 7710 n 11,509  7711 n 12,424  I 7712 n \ 13,225  I 7715 n 12,097  \ 7716 n 13,012 \  l 7720 n 10,667  7721 n 11,582  7722 n \ 12,383  I 7723 n 13,145  \ 7725 n 11,145  \ 7726 n 12,061  Il 7727 n 12,861  7728 o 13,624  Il 7730 (") 11,689 \  II 7731 o 12,605  || 7732 n 13,405  li 7735 n l 12,277  II 7736 o \ 13,192 \  7740 n \ 13,714  II 7741 n 14,629  Il 7742 n 15,430 \  II 7745 n 14,193  7746 o \ 15,108  , \ 7747 n \ 15,909  \ 7750 o 14,737 l  || 7751 15,652  7760 n \ 16,762  7761 n 17,677  7762 o 18,478  7765 n 17,241  7766 n I 18,156 \ ' 7770 o 17,785  7771 n 18,700  7780 n \ 19,810  7781 n 20,725  7785 o 20,288  7786 n 21,204 2 . 5 . 88 Official Journal of the European Communities No L 113/37 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc  100 kg - i I I  7800 2,197  I 7801 3,113 '  7810 19,569  7811 20,485  7812 \ 21,285  7815 \ 20,048  7816 20,963  7817 21,764  l 7820 l 3,515  \ 7821 4,430  7830 li \ 20,592  || 7831 Il 21,507 -  7840 6,149  l 7841 7,064  I 7860 9,254  \ 7861 \ 10,169  7900 n 2,705  \ 7901 o 3,621  7910 o 20,077  7911 o 20,993  7912 o 21,793  l 7915 n 20,556 -  7916 o 21,471  7917 n \ 22,272  7920 o 4,023  7921 ( ») \ 4,938  7930 n 21,100  7931 n 22,015  7940 n 1 6,657  7941 (") 7,572  l 7960 n l 9,762  7961 o l 10,677 Amounts to be deducted 51xx 52xx 53xx 54xx 55xx 56xx 570x 571x 572x 573x 0,315 0,666 1,066 1,433 2,099 3,120 4,781 4,781 6,621 6,621 No L 113/38 Official Journal of the European Communities 2 . 5 . 88 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc \ I  100 kg -  574x 575x \ 8,5138,513  576x Il 10,405  577x 578x 59xx ' 10,405 12,297 0,315 Amounts to be deducted 61xx I 0,219  I 62xx I 0,464 .  \ 63xx l 0,743  64xx I 0,998  I 65xx 1,462  I 66xx \ 2,173  \ 67Ox 3,331  671x 3,331  672x - 4,613  I 673x Il 4,613  \ 674x Il 5,931  675x 5,931  II 676x 7,249  II 677x Il 7,249  678x Il 8,567  II 69xx II 0,219 (*) See the additional code corresponding to the composition of the merchandise. (u) If the goods contain butter reduced in price under the Regulation indicated in Table 6 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indi ­ cated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate . (") For products falling within CN code 2106 90 99, the amounts indicated for additional codes 7001 , 7002, 7003 and 7004 are applicable only to liquid preparations which after diluting or other treatment are intended for the manufacture of beverages for con ­ sumption. N.B. For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity; factor for conversion of glucose to starch : 0,9). , However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glu ­ cose content, the amount of glucose to be included in the above calcu ­ lation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 2 . 5 . 88 Official Journal of the European Communities No L 113/39 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Nether- lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal || || DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2007 91 10 4 7385 : \ - 100 kg ­2,118 , I I I 2007 99 10 5 7387 \ \ 2,118 2007 99 20 5 7387 2,118 2007 99 31 5 ". 7387 \ 2,118 2007 99 33 5 7387 2,118 2007 99 35 5 7387 2,118 2007 99 39 5 7387 \ I 2,118 No L 113/40 Official Journal of the European Communities 2 . 5 . 88 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts \ \ \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ I DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc \ I I  100 kg - ' 1509 10 10 1 1 1 7298 7299 7314 3,332 3,332 2,123 1509 10 90 1 1 1 7298 7299 7314 3,689 2,481 2,481 1509 90 00 1 1 1 7298 7299 7314 3,665 2,456 2,456 1510 00 10 1 1 1 7298 7299 7314 1,435 1,435 0,227 1510 00 90 1 1 1 7298 7299 7314 1,751 0,543 0,543 2 . 5 . 88 Official Journal of the European Communities No L 113/41 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80): to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector 0,990 0,990 0,990 0,990 1.025 1,095 1,049 1,111 1,111 1,060 1,095 1,111 1,095 1,111 1,111 1.026   1,055 1,055 1,016 1,055 1,065 1,020 1,026 1,055 1,065 1,055 1,055 1,010 1,035 1,035 1,035 1,010 1,035 1,035 1,035 1,035 1,480 1,480 1.375 1.376 1,376 1,405 1,341 1,480 1,376 1,480 1,376 1,376 1,291 1,020 1.035 1,021 1.036 1,036 1.035 1.036 1.035 1.036  1,094 1,094 1,010 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,79908 65,3635 , 55,2545 Dkr 0,517655 12,0882 10,2187 DM 0,13571 3,16907 2,67895 FF 0,455152 10,6286 8,98483 F1 0,15291 3,57073 3,01849 £ Irl 0,0506579 1,18296  £ 0,0428232  0,84534 Lit  2 335,18 1 974,02 Dr 10,8217 252,706 213,623 Esc 11,0419 257,849 217,97 Pta 8,94621 208,91 176,6